Citation Nr: 0920528	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to September 
1945 and from August 1946 to September 1955.  The Veteran 
died on January [redacted], 2006.  The appellant is the Veteran's 
widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2007 rating decision in which the RO denied 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  In July 2007, the appellant filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2008, and the appellant filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2008.

Despite the characterization of the issue in the rating 
decision, the RO listed the disabilities for which the 
Veteran was service-connected during his lifetime, but noted 
that the cause of death listed on the Veteran's death 
certificate was cranio-cerebral injuries due to auto-
pedestrian accident, and there was no evidence of cranio-
cerebral injuries in the service treatment records.  As such, 
the Board finds that the RO also considered entitlement to 
service connection for the cause of the Veteran's death in 
the June 2007 rating decision.  Moreover, in the January 2008 
SOC, the RO characterized the issue as entitlement to service 
connection for cause of death and entitlement to DIC, 
including consideration under 38 U.S.C.A. § 1318, included 
the regulations pertinent to service connection for the cause 
of the Veteran's death and entitlement to DIC pursuant to 
38 U.S.C.A. § 1318, and again considered both entitlement to 
service connection for the cause of the Veteran's death and 
entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  While, in 
her substantive appeal, the appellant indicated that she was 
only appealing the issue regarding PTSD/confusion as the 
possible cause of the accident, a May 2008 supplemental SOC 
(SSOC) again characterized the issue as entitlement to 
service connection for cause of death and entitlement to DIC, 
including consideration of entitlement under 38 U.S.C.A. 
§ 1318, and characterized the issue in that way in the May 
2008 VA Form 8 (Certification of Appeal).  Because the RO has 
considered both service connection for the cause of the 
Veteran's death and entitlement to DIC pursuant to 
38 U.S.C.A. § 1318, and the appellant perfected an appeal on  
the single issue involving both of those matters, the Board 
has recharacterized the appeal as encompassing the two 
matters set forth on the title page.  

As a final preliminary matter, the Board notes that, in July 
2007, the appellant requested a copy of the Veteran's rating 
decision so she could apply for 
Civilian Health and Medical Program of the Department of 
Veterans Affairs (CHAMPVA) benefits.  There is no indication 
in the claims file that her claim for CHAMPVA benefits has 
been addressed by the RO.  Moreover, in her January 2007 
informal claim, the appellant indicated that she was seeking 
widow's DIC, pension, aid and attendance/housebound benefits.  
In her July 2007 NOD, she asserted that the RO's June 2007 
letter did not address her widow's pension/aid and 
attendance/housebound claim.  Review of that letter, however, 
reflects that the RO clearly stated "We denied your claim 
for dependency and indemnity compensation (DIC), death 
pension, and accrued benefits."  The RO did not specifically 
address a claim for special monthly pension for a surviving 
spouse based on need for regular aid and attendance or by 
reason of being housebound.  Moreover, to the extent that her 
July 2007 NOD attempts to file a new claim for death pension, 
that claim has also not been addressed by the RO.  As such, 
these matters are not properly before the Board, and are thus 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  The Veteran's death certificate lists his immediate cause 
of death as cranio-cerebral injuries due to auto-pedestrian 
accident.

3.  At the time of the Veteran's death in January 2006, 
service connection was in effect for residuals posttraumatic 
stress disorder (PTSD) (rated 50 percent disabling); 
residuals of splenectomy (rated 30 percent disabling); 
degenerative joint disease, acromioclavicular joint, right 
shoulder (rated 30 percent disabling); degenerative joint 
disease, acromioclavicular joint, left shoulder (rated 20 
percent disabling); abdominal adhesions; residuals of scalp 
wound with retained foreign body; residuals of gunshot wound, 
left elbow; peripheral neuropathy, right lower extremity, 
residuals of cold injury; peripheral neuropathy, left lower 
extremity, residual of cold injury; residual, cold injury, 
right foot; residual, cold injury, left foot (each rated 10 
percent disabling); and scars of the lower chest, thigh, and 
left lumbar region (rated 0 percent disabling); his combined 
rating was 90 percent, and he had been awarded a total 
disability rating based on individual unemployability (TDIU), 
effective August 26, 1998.   

4.  Cranio-cerebral injuries occurred many years following 
separation from service, and there is no persuasive medical 
evidence or opinion of a medical relationship, or nexus, 
between cranio-cerebral injuries and either service or 
service-connected disability.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.

6.  The Veteran, who died over 50 years after his discharge 
from service, was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).  

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 20.1106 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).    

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

First addressing the claim for DIC, pursuant to 38 U.S.C.A. § 
1318, the Board notes that the appellant has been notified of 
the basis for the denial of this claim, and has been afforded 
opportunity to present evidence and/or argument pertinent to 
the claim; there is no indication that there is any existing 
evidence relevant to this claim that is outstanding.  The 
Board thus finds that any duties to notify and assist owed 
the appellant have been satisfied.  As indicated below, the 
DIC claim is being denied as lacking legal merit; as such, 
the duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

Pertinent to the claim for service connection for the cause 
of the Veteran's death, a February 2007 pre-rating letter 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for the cause of the Veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
appellant to submit any evidence in her possession pertinent 
to the claim (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The June 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the February 2007 letter-
which meets Pelegrini's content of notice requirements-also 
meets the VCAA's timing of notice requirement.  
 
As regards the Hupp requirements, the Board notes the 
February 2007 letter did not list the disabilities for which 
the Veteran had been granted service connection during his 
lifetime, and did not clearly explain the evidence and 
information needed to substantiate a DIC claim based on a 
previously service-connected condition or a condition not yet 
service-connected.  However, in both the June 2007 rating 
decision and the January 2008 SOC, the RO provided a list of 
the disabilities for which the Veteran was service-connected 
at the time of his death.  Moreover, written argument from 
the appellant clearly indicates an awareness of the 
requirements to substantiate her claim; indeed, her primary 
contention is that the Veteran's PTSD caused confusion and, 
therefore, the accident.  The appellant has thus demonstrated 
an awareness of what is needed to substantiate her claim for 
service connection for the cause of the Veteran's death.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records and post-service VA 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the appellant and her representative and niece, 
on her behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
notes that the Veteran's death certificate indicates that he 
died at the RWJUH emergency room.  In the February 2007 VCAA 
notice letter, the RO specifically requested that the 
appellant complete, sign, and return the enclosed VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs) to enable the RO to obtain a 
copy of the Veteran's final hospital summary from Robert Wood 
Johnson University Hospital.  However, the appellant did not 
return the requested release.  VA is only obligated to obtain 
records that are adequately identified and for which 
necessary releases have been received. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. As the appellant has not provided a 
release form for these records; it is not possible for VA to 
obtain them; hence, no further RO action in this regard is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim for service 
connection for the cause of the Veteran's death, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R.  § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

At the time of the Veteran's death, service connection was in 
effect for PTSD (rated 50 percent disabling); residuals of 
splenectomy (rated 30 percent disabling); degenerative joint 
disease, acromioclavicular joint, right shoulder (rated 30 
percent disabling); degenerative joint disease, 
acromioclavicular joint, left shoulder (rated 20 percent 
disabling); abdominal adhesions; residuals of scalp wound 
with retained foreign body; residuals of gunshot wound, left 
elbow; peripheral neuropathy, right lower extremity, 
residuals of cold injury; peripheral neuropathy, left lower 
extremity, residual of cold injury; residual, cold injury, 
right foot; residual, cold injury, left foot (each rated 10 
percent disabling); and scars of the lower chest, thigh, and 
left lumbar region (rated 0 percent disabling); his combined 
rating was 90 percent, and he had been awarded a TDIU, 
effective August 26, 1998.  

Considering the record in light of the governing legal 
authority, the Board finds that service connection for the 
cause of the Veteran's death is not warranted. 

As indicated above, the Veteran died on January [redacted], 2006.  His 
death certificate indicates that the immediate cause of his 
death was cranio-cerebral injuries due to auto-pedestrian 
accident.  The death certificate further indicates that the 
date of the injury was also January [redacted], 2006, less than two 
hours prior to the Veteran's death, and the medical examiner 
described the injury as a pedestrian being hit by a moving 
vehicle.    

Although the Veteran's service treatment records reflect that 
he incurred a shrapnel wound to the head in September 1944, 
there is no diagnosis of cranio-cerebral injuries in the 
service treatment records.  Significantly, skull X-ray in 
April 1955 revealed a foreign body of metallic density over 
the frontal bone on the left but, otherwise, no abnormalities 
were noted.  Examination of the head was normal in September 
1955.  Moreover, the Veteran's death certificate clearly 
indicates that his cranio-cerebral injuries which were the 
immediate cause of his death were the result of the January 
2006 auto-pedestrian accident, as opposed to any shrapnel 
wound in service.  Post-service records of VA treatment are 
negative for findings of cranio-cerebral injuries, rather, 
the first mention of such injuries is in the death 
certificate.  The Board also emphasizes that there is no 
medical opinion even suggesting a medical nexus between 
cranio-cerebral injuries and service, rather, the death 
certificate clearly attributes such injuries to the auto-
pedestrian accident which occurred on January [redacted], 2006.  

The appellant contends that the Veteran's PTSD caused 
confusion and, thus, caused his death, as his confusion was a 
possible cause for the accident.  However, the Veteran's 
service-connected PTSD was not listed on the death 
certificate.  Furthermore, there is no medical evidence 
attributing the Veteran's death to his PTSD and none of the 
medical records associated with the claims file support a 
finding that there exists a medical nexus between the cranio-
cerebral injuries due to auto-pedestrian accident occurring 
in January 2006 and the Veteran's service-connected PTSD.  
The Board points out that the appellant has not presented or 
identified any existing medical evidence or opinion that even 
suggests such a link.  Significantly, while records of VA 
treatment from March 2000 to May 2005 reflect diagnoses of 
and treatment for PTSD, during treatment in March 2005, the 
Veteran's sensorium was described as mostly fair, despite his 
80 years of age, and the psychiatrist noted that he was 
neither acutely psychotic nor directly dangerous to himself 
or others.  

The Board further notes that, however well meaning, to 
whatever extent the assertions of the appellant are being 
advanced to establish a medical relationship between the 
Veteran's death and his service-connected disability/ies, 
such evidence must fail.  Matters of diagnosis and medical 
relationship are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson not shown to possess appropriate 
medical training and expertise, the appellant is not 
competent to render a persuasive opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

B.  DIC

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If the veteran's death is not determined to 
be service connected, a surviving spouse may still be 
entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for the purposes of this provision is a veteran who 
died not as a result of his own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for service-connected 
disability rated as totally disabling, if the service-
connected disability was rated as totally disabling for 10 or 
more years immediately preceding death, or if continuously 
rated as totally disabling for at least 5 years after the 
veteran's separation from active service.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also 
includes a former prisoner of war (POW) who died after 
September 30, 1999 with a service-connected disability rated 
totally disabling for not less than one year immediately 
preceding death.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

As noted above, at the time of his death, the Veteran's 
combined disability rating for his service-connected 
disabilities was 90 percent and he had been awarded TDIU, 
effective August 26, 1998.  

Thus, the Veteran was considered totally disabled based on 
unemployability due to service-connected disability at the 
time of his death.  However, the August 26, 1998 effective 
date for the award of a TDIU does not meet the 10-year rating 
requirement preceding the Veteran's death in January 2006.  
During his lifetime, the Veteran did not challenge the 
assigned effective date for the TDIU, which was awarded in 
May 2001.  

Moreover, the appellant has not claimed entitlement to DIC, 
under the provisions of 38 U.S.C.A. § 1318, based on the 
submission of new and material evidence to  reopen a 
previously final VA decision, or argued that, but for the 
receipt of VA or military retirement pay, the Veteran would 
have been entitled at the time of his death to receive 
compensation for a service-connected disability that was   
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated   
totally disabling by schedular or unemployability rating from  
the date of the Veteran's discharge from service.  The Board 
also notes that neither the appellant nor her representative 
has raised a claim of clear and unmistakable error (CUE) in a   
final rating decision, pursuant to 38 C.F.R. § 3.105(a) 
(2008).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel 
v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading 
requirements for raising, and burden of proof for 
establishing, a CUE claim).

The Board has also considered the fact that, in her July 2007 
NOD, the appellant argued that the Veteran should have 
received his 100 percent rating at an earlier date, adding 
that the Veteran should have been getting 100 percent for 
PTSD for over 10 years.  However, any such "hypothetical 
entitlement" would not provide a basis for the benefits 
sought under the governing legal authority.  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time specified in 38 U.S.C.A. § 1318, or would have 
established such a right but for CUE in the adjudication of a 
claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  
The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for   
establishing eligibility.  On April 5, 2002, VA also amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) 
on  the question of whether a deceased veteran had been 
totally disabled for 8 years prior to death so that the 
surviving  spouse could qualify for the enhanced DIC benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).  
Subsequently, the   Court held that "hypothetical 
entitlement" to DIC benefits  under 38 U.S.C.A. § 1318 is 
allowed for claims filed prior to January 21, 2000, that is, 
the date of the VA regulation  prohibiting "hypothetical 
entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).  In Rodriguez v. Peake,  511 F.3d 1147 (2008), the 
United States Court of Appeals for  the Federal Circuit held 
that application of the amended   regulations barring use of 
hypothetical entitlement theory for DIC claims did not have 
impermissible retroactive effect.

In this case, the Veteran died in January 2006 and 
appellant's claim was filed in January 2007.  As such, these 
events occurred after VA's January 2000 amendment of 38 
C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 
1318-to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for CUE in the 
adjudication of a claim or claims.  

Thus, there is nothing to change the fact that the Veteran, 
who died over 50 years after his discharge from service 
(rendering inapplicable the 5-year provision), had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  Rather, his award of a 
TDIU was in effect from August 26, 1998 until his death in 
January 2006-a total of less than 8 years.  The evidence 
also does not reflect that the Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that 
the Veteran was not a "deceased veteran" as defined in 38 
U.S.C.A. § 1318(b), and that the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318(a).  As the law is 
dispositive of this claim, it must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is 
denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


